Exhibit 99.1 Employment Agreement Water Chef, Inc. Agreement made as of April 16, 2008, by and between Leslie J. Kessler of Jericho, New York (“Employee”) and Water Chef, Inc. (the “Company”). PREAMBLE The Board of Directors of the Company recognizes Employee’s previous and potential contribution to the growth and success of the Company and desires to assure the Company of Employee’s employment in an executive capacity as Chief Executive Officer and to compensate her therefore. Employee wants to be employed by the Company and to commit herself to serve the Company on the terms herein provided. NOW, THEREFORE, in consideration of the foregoing and of the respective covenants and agreements of the parties, the parties agree as follows: 1.
